Grant, C. J.
(after stating the facts). 1. Some questions are raised as to the admissibility of evidence, but we find no prejudicial error in the rulings of the court. Aside from the testimony claimed to have been improperly admitted, the evidence uncontradicted and unimpeached is ample to sustain the findings of fact. In such case the judgment will not be disturbed by the appellate court.
*3232. Defendants sought to rely upon a tax title. When this suit was commenced no deed had been issued upon the tax sale. A deed was issued by the auditor general, just before the trial, to Edwin E. Uhl, who had held a certificate of sale for some years. Until the purchaser at a tax sale obtains a deed, no title passes to him. He cannot maintain an action to quiet his tax title, or set it up as a defense against the original owner. Cooley, Tax’n (1st Ed.), 352; Blackw. Tax Titles (5th Ed.), § 958; Black, Tax Titles (2d Ed.), §§ 312, 324, 412; People v. Hammond, 1 Doug. (Mich.) 276; Busch v. Nester, 62 Mich. 381; Irving v. Brownell, 11 Ill. 402; Hewitt v. Week, 59 Wis. 444. The quitclaim deed made by Uhl to Barnard January 13, 1890, operated only as an assignment of the tax certificate, and gave Barnard no greater right than Uhl had. Nitz v. Bolton, 71 Mich. 388. Mr. Uhl, at the time he bid the land in at the tax sale, was the solicitor for Mrs. Kerr in the foreclosure proceedings. Evidently he did this in the interest of his client, and there is no evidence to show that he claims the title. This purchase amounted to a redemption from the sale, and cannot be considered as an independent title. Richards v. Richards, 75 Mich. 408; Defreese v. Lake, 109 Mich. 415 (32 L. R. A. 744, 63 Am. St. Rep. 584). Plaintiff had never parted with her dower right, and had done nothing to estop her to make the claim.
Judgment affirmed.
The other Justices concurred.